Case 1:17-cr-00548-PAC Document 326 Filed 02/18/20 Page 1 of 3

 

U.S. Department of Justice
United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

February 12, 2020

By Hand (CLASSIFIED SUBMISSION — IN CAMERA)

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

The Government encloses a memorandum (the “Memorandum”) prepared by the

Counterintelligence Mission Center (“CIMC”) of the Central Intelligence Agency (“CIA”)
requesting that Michael be placed on paid administrative leave. The Memorandum
describes the bases for CIMC’s request. Although the Memorandum is unsigned, the request was
approved on August 16, 2019 and was notified that he would be placed on paid
administrative leave on August 19, 2019.

In particular, CIMC identified the following reasons for their request,

none of which warrant disclosure of the Memorandum to the defendant:

 
 
 

results during polygraph examinations , after WikiLeaks
began disclosing the DEVLAN information. See Memorandum at 2. This language

refers to

  

relationship with the defendant. See Memorandum at 3.

“close proximity to the theft of the data” and “activity on DEVLAN”
that “suggests that may have additional anomalies on the system at the
time of the theft.” See Memorandum at 2-3. The Government has consulted with
the CIA and confirmed that this concern relates to presence in the CCI
office at the time that the Government alleges the leaked DEVLAN information
was stolen (which YEE) testified about on direct) and took a snapshot (which

 
Case 1:17-cr-00548-PAC Document 326 Filed 02/18/20 Page 2 of 3

Hon. Paul A. Crotty
February 12, 2020
Page 2

was introduced as GX 1255 today). The defense has been aware of these facts since
at least December 2018, and does not need the Memorandum to explore them
through cross-examination.

e “Recent inquiries” that “indicate that is still withholding information
concerning the circumstances of the theft.” See Memorandum at 3. This language
refers to CIMC’s perception of interviews with the Government and
the FBI, the notes of which have all been produced to the defense, including the
August 16, 2019 meeting after which (YRC retained counsel.

e Finally, the Memorandum also describes CIMC’s perception of
unwillingness to cooperate with a CIA security investigation into his physical
altercation with the defendant, and in particular, Michael's refusal to answer
questions about the fight during a CIA interview. See Memorandum at 2. The
Government has produced to the defendant the underlying interview materials.

(U) The defense argued that the reason why they should review the Memorandum is
because it could support an argument that the CIA retaliated against for saying
favorable things about the defendant. Nothing in the Memorandum supports that argument. To
the extent the defense wants to cross-examine more generally about the CIA placing
him on administrative leave and the timeline of those events, the defense has all of the information
it needs to do so. The defense has (for several months) all of the notes from
interviews, and thus can elicit, and indeed has already begun to elicit, whatever favorable
testimony the defense believes (Mleateley) can offer about those interviews. Furthermore, the
defense also can elicit the fact that [Wifelatetell was placed on administrative leave after those
interviews. Thus, to the extent the defendant wishes to argue to the jury (incorrectly) that the CIA
placed on paid administrative relief to punish him for speaking positively about the
defendant, he does not need the Memorandum or the information contained therein.

(U) Finally, while the defendant does not appear to intend to mueavichael | credibility,
even if he did, the defendant would not be entitled to the Memorandum. The materials that actually
could be used to challenge credibility are already in the defendant’s possession,
including GX 1255 and all of the FBI 302s and interview notes. The only new information in the
Memorandum is that WRET] gave some | answers in polygraph examinations that
post-date the theft of the leaked DEVLAN information and CIMC’s opinion of
veracity. With respect to the polygraph, “[b]oth the United States Supreme Court and [the Second
Circuit] have repeatedly upheld the exclusion of polygraph evidence because of its unreliability,
its potential to confuse the issues and mislead the jury, and the danger of unfair prejudice posed
by its admission.” United States v. Fraser, 206 F. App’x 100, 101 (2d Cir. 2006) (citing United
States v. Scheffer, 523 U.S. 303, 309 (1998); United States v. Kwong, 69 F.3d 663, 668 (2d Cir.
1995); United States v. Rea, 958 F.2d 1206, 1224 (2d Cir. 1992)). Furthermore, CIMC’s opinion
that was not credible on specific occasions has (a) been disclosed to the defense already
and (b) would be no more admissible than a law enforcement agent’s testimony about the

 
Case 1:17-cr-00548-PAC Document 326 Filed 02/18/20 Page 3 of 3

Hon. Paul A. Crotty
February 12, 2020
Page 3

credibility of another witness, see generally United States v. Forrester, 60 F.3d 52, 63 (2d Cir.
1995) (agent testimony about credibility of another witness was inadmissible).

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: /s/
David W. Denton Jr. / Sidhardha Kamaraju /
Matthew Laroche
Assistant United States Attorneys
(212) 637-2744 / 6523 / 2420

 

Ce: Defense Counsel (by hand and ECF)

 
